DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2003/0196588, hereinafter “Kobayashi”) in view of Adachi (EP 1 615 261, hereinafter “Adachi `261”, previously cited) and Sakashita et al. (US 2007/0075403, hereinafter “Sakashita”, cited on IDS ).
Regarding claim 29, Kobayashi teaches a method of 
producing a holding plate (i.e. silicon boat, ¶[0017]) having a surface that supports a member (e.g. silicon wafer, ¶[0017]) to be supported during heat treatment (¶[0017]), the method comprising the steps of: 
preparing a large-sized plate material (i.e. silicon boat for supporting a silicon wafer is considered large-sized, ¶[0017]), 
forming a coating layer composed of silicon oxide by oxidation-treating the surface of the large-sized plate material (¶¶[0017] and [0022]) so as to eliminate scratches and micro-cracks previously existed on the surface of the large-sized plate material (i.e. it is noted that since the silicon oxide layer disclosed by Kobayashi is formed by the same method as claimed (i.e. oxidation-treatment) any scratches and micro-cracks that existed on the surface of the large-size plate material would be eliminated), wherein the coating layer has a thickness t0 of 15 nm to 600 nm (e.g. 100 nm or more, ¶[0024]), and the coating layer has a penetration depth t1 penetrating into silicon of the large-sized plate material, the penetration depth t1 satisfies a formula t1 > 0.444 x t0, and the thickness t0 and the penetration depth t1 are measured with a spectroscopic ellipsometer (i.e. it is noted that since the silicon oxide layer disclosed by Kobayashi is grown by the same method as claimed the claimed formula for penetration depth would be satisfied; moreover, it is noted that the instrument with which the penetration depth is measured (i.e. spectroscopic ellipsometer) does not affect the method of producing the holding plate and since Kobayashi teaches the claimed steps the measurement instrument used for measuring the penetration depth does not affect the method used for producing the holding plate; additionally using a well-known instrument in the art for measuring thickness of a layer would have been within the capabilities of one of ordinary skill in the art), and 
removing the coating layer (¶[0019]) so that the silicon of the large-sized plate material is exposed.  
Kobayashi, however, does not explicitly teach that the large-sized plate material is made from a poly-crystalline silicon or a pseudo-single-crystalline silicon and that that it has a width of 500 mm to 1500 mm, a length of 500 mm to 1500 mm, and a thickness of 5 mm to 50 mm.
Adachi `261, in a similar field of endeavor teaches that the silicon boat for supporting a semiconductor wafer can be 60% or more of the semiconductor wafer having the size of 300 mm (Abstract and ¶[0003]) which would result in the silicon boat size having a width and length of 480 mm or more, which along with the thickness of 1.0 to 10 mm (¶[0028]) would overlap the claimed width, length and thickness.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to used the size for the silicon boat disclosed by Adachi `261 in the method disclosed by Kobayashi as a routine skill in the art to discover the optimum range (MPEP § 2144.05) in order to accommodate semiconductor wafer of a desirable size.  
Alternatively, it is noted that Kobayashi discloses the claimed invention except that the large-sized plate material has a width of 500 mm to 1500 mm, a length of 500 mm to 1500 mm, and a thickness of 5 mm to 50 mm.  Nonetheless, it would have been an obvious matter of choice to use the plate material having the claimed size, since such a modification would have involved a mere change or modification in/to the size of the component disclosed by the prior art in order to accommodate wafers of a desired size, where a change of size has generally been recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
	Moreover, using a poly-crystalline silicon for the plate material would have been obvious to one of ordinary skill in the art as such material was well-known in the art before the effective filing date of the claimed invention as evidenced by Sakashita (¶[0005]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known material as it would amount to nothing other than using a known material based on its suitability for its intended use.
Regarding claim 34 (29), the combined teaching of Kobayashi, Adachi `261 and Sakshita disclosed wherein a maximum load in four-point bending of the holding plate is between 188 to 265 MPa after removing the coating layer (i.e. since the combined method of Kobayashi, Adachi `261 and Sakashita for forming the holding palate is the same as claimed, the holding plate formed by the combined method would have a maximum load in four-point bending between 188 to 265 MPa after removing the coating layer).  

Claim(s) 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Adachi `261 and Sakshita as applied to claim 29 above, and further in view of Majumadar et al. (US 2007/0090408, hereinafter “Majumdar”).
Regarding claim 30 (29), the combined teaching of Kobayashi, Adachi `261 and Sakshita was discussed above in the rejection of claim 29 and includes a teaching of removing the coating layer using hydrofluoric acid or the like (Kobayashi, ¶[0019]).   Kobayashi, Adachi `261 and Sakshita, however, do not explicitly teach that the etchant form removing the coating layer is a mixed acid solution containing hydrofluoric acid and nitric acid.  
Nonetheless, using a mixture of hydrofluoric acid (HF) and nitric acid (HNO3) acid to remove SiO2 is well-known in the art as evidenced by material Majumdar (¶[0025]).  Thus, since the prior art teaches all of the claimed method steps using such steps would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the mixed acid solution containing hydrofluoric acid and nitric acid as disclosed by Majumdar to remove the coating layer disclosed by the combined teaching of Kobayashi, Adachi `261 and Sakshita as doing so would amount to nothing more than using a known etchant based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 31 (29), the combined teaching of Kobayashi, Adachi `261 and Sakshita was discussed above in the rejection of claim 29 and includes a teaching of removing the coating layer using hydrofluoric acid or the like (Kobayashi, ¶[0019]).   Kobayashi, Adachi `261 and Sakshita, however, do not explicitly teach that the step of removing the coating layer comprises removing the coating layer by a mixed acid solution containing hydrofluoric acid and nitric acid while a part of the silicon oxide of the coating layer is left, and removing a remaining silicon oxide by a buffered hydrofluoric acid solution.  
Majumdar, in a similar field of endeavor teaches a number of suitable etchants for removal of a grown silicon oxide that include a mixed acid solution containing hydrofluoric acid and nitric acid, as well as, buffered hydrofluoric acid that can be used in order to achieve, for example, desired etching rates and selectivity with respect to the material underlying the silicon oxide during the manufacturing process.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to partially remove the coating layer using the mixed acid solution containing hydrofluoric acid and nitric acid, and remove the remaining silicon oxide using a buffered hydrofluoric acid solution disclosed by Majumdar in order to meet specific process requirements for removing the overall coating layer. 

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Adachi `261 and Sakshita as applied to claim 29 above, and further in view Suzuki (US 2003/0008417, hereinafter “Suzuki”) and Majumadar et al. (US 2007/0090408, hereinafter “Majumdar”).
Regarding claim 32 (29), the combined teaching of Kobayashi, Adachi `261 and Sakshita was discussed above in the rejection of claim 29 and includes a teaching of removing the coating layer using hydrofluoric acid or the like (Kobayashi, ¶[0019]).   Kobayashi, Adachi `261 and Sakshita, however, do not explicitly teach that the step of removing the coating layer comprises polishing the coating layer while a part of the silicon oxide of the coating layer is left, and removing a remaining silicon oxide by a buffered hydrofluoric acid solution.  
Suzuki, in a similar field of endeavor teaches that removal of a silicon oxide film may involve a two-step process that includes planarizing (polishing) silicon oxide layer followed by the step of etching the silicon oxide layer (¶[0051]) in order to meet specific manufacturing requirements and Majumdar teaches that buffered hydrofluoric acid is a well-known silicon oxide etchant (¶[0025]). 
Thus, since the prior art teaches all of the claimed method steps using such steps would lead it would lead to predictable results, and as such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to partially remove the coating layer using the two-step process disclosed by Suzuki that includes an etchant disclosed by Majumdar in the method disclosed by the combined teaching of Kobayashi, Adachi `261 and Sakshita in order to meet specific process requirements. 

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Adachi `261 and Sakshita as applied to claim 29 above, and further in view of Mitchell (US 5,610,104, hereinafter “Mitchell”).
Regarding claim 33 (29), the combined teaching of Kobayashi, Adachi `261 and Sakshita was discussed above and includes the step of forming the coating layer composed of silicon oxide by oxidation-treating the surface of the large-sized plate material.   While Kobayashi, Adachi `261 and Sakshita do not explicitly teach that the step of forming the coating layer is performed by pyrogenic oxidation (wet oxidation) forming a silicon oxide layer by either wet oxidation (pyrogenic oxidation) or dry oxidation is well-known in the art as evidenced by Mitchell (col. 3, ll. 17-61).  Accordingly, using a pyrogenic oxidation to form the silicon oxide layer disclosed by the combined by Kobayashi, Adachi `261 and Sakshita would be obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions as it would amount to nothing other than using a known technique for its intended purpose.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Adachi `261 and Sakshita as applied to claim 29 above, and further in view of Takamura et al. (US 2013/0341622, hereinafter “Takamura”, cited on IDS).
Regarding claim 35 (29), the combined teaching of Kobayashi, Adachi `261 and Sakshita was discussed above in the rejection of claim 29.  While Kobayashi, Adachi `261 and Sakshita, do not explicitly teach wherein the large-sized plate material is excised from a unidirectionally solidified columnar crystal ingot, excising a large-sized plate material made rom poly-crystalline silicon from a unidirectionally solidified columnar crystal ingot has been well-known in the art before the effective filing date of the claimed invention as evidenced by Takamura (¶¶[0029], [0030], [0046] and Table 1).  Thus, using a known method step would have been obvious to one or ordinary skill in the art and would lead to predictable results.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to excise a large-sized plate material made of a poly-crystalline silicon as disclosed by Kobayashi, Adachi `261 and Sakashita from a unidirectionally solidified columnar crystal ingot as disclosed by Takmura as such step is well-known and routine in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/2/2022